DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2013/0077696 A1).
Consider claim 1, Zhou teaches a method of decoding video data, the method comprising: decoding a lossless coding flag for a block of video data, wherein the block of video data is in a picture that includes both lossy coded blocks and lossless coded blocks (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely ; determining that the lossless coding flag indicates a lossless coding mode for the block (FIG. 7 is a flow diagram of a decoding method that may be performed in a video decoder, e.g., the decoder of FIG. 5. Initially, a determination 700 is made that lossless coding mode is enabled. As is previously described herein, this determination may be made based on the value of a lossless coding enabled flag encoded in the SPS of a compressed video bit stream. A lossless coding indicator is decoded 702 that indicates whether or not a portion of a picture is losslessly coded. The portion of the picture may be the entire picture, a region of the picture, an LCU in the picture, a coding block in the picture, or a CU of an LCU in the picture. Such lossless coding indicators are previously described herein. The portion of the picture is then decoded 704 in lossless coding mode if the indicator is set to indicate lossless coding mode. Decoding in lossless coding mode is previously described herein. FIG. 8 is a block diagram of an example digital system suitable for use as an embedded system that may be configured to encode a video sequence using lossless coding techniques as described herein and/or to decode a compressed video bit stream generated using lossless coding techniques as described herein [0109] – [0110]); and partitioning the block into sub-blocks based on a size of the block and the determination of the lossless coding mode (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. 
Consider claim 2, Zhou teaches partitioning the block into sub-blocks based on the size of the block and the determination of the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]) comprises: determining that the size of the block includes both a width and a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]); and partitioning the block into four sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding 
Consider claim 3, Zhou teaches partitioning the block into sub-blocks based on the size of the block and the determination of the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]) comprises: determining that the size of the block includes one of a width or a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU ; and partitioning the block into two sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]).
Consider claim 4, Zhou teaches determining if mixed lossless and lossy coding is enabled for the block (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely losslessly coded. The split flags and the 1-bit coding flags for each LCU may be transmitted on an LCU by LCU basis, i.e., the split flags and 1-bit coding flags for each LCU precede the coded LCU data in the bit stream. This signaling is , wherein decoding the lossless coding flag for the block of video data comprises decoding the lossless coding flag for the block of video data based on a determination that mixed lossless and lossy coding is enabled for the block (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU 
Consider claim 5, Zhou teaches the block is a coding unit (CU), wherein decoding the lossless coding flag comprises decoding the lossless coding flag at a CU level (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely losslessly coded. The split flags and the 1-bit coding flags for each LCU may be transmitted on an LCU by LCU basis, i.e., the split flags and 1-bit coding flags for each LCU precede the coded LCU data in the bit stream. This signaling is explained by way of the example of FIG. 2. In this example, an LCU 200 is divided into 16 coding blocks of the size determined by the coding block size indicator and the shaded coding blocks are losslessly coded blocks. As there are both lossless and lossy coded coding blocks in theLCU 200, a split flag set to indicate that the LCU is to be split into four sub-blocks 202, 204, 206, 208 is transmitted. For purposes of this example, a split flag with a value of 1 indicates splitting and that the corresponding block is coded with in mixed lossy and , and wherein partitioning the block into sub-blocks comprises partitioning the CU into sub-CUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used 
Consider claim 6, Zhou teaches the block is a transform unit (TU), wherein decoding the lossless coding flag comprises decoding the lossless coding flag at a TU level (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely losslessly coded. The split flags and the 1-bit coding flags for each LCU may be transmitted on an LCU by LCU basis, i.e., the split flags and 1-bit coding flags for each LCU precede the coded LCU data in the bit stream. This signaling is explained by way of the example of FIG. 2. In this example, an LCU 200 is divided into 16 coding blocks of the size determined by the coding block size indicator and the shaded coding blocks are losslessly coded blocks. As there are both lossless and lossy coded coding blocks in theLCU 200, a split flag set to indicate that the LCU is to be split into four sub-blocks , and wherein partitioning the block into sub-blocks comprises partitioning the TU into sub-TUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, 
Consider claim 7, Zhou teaches disabling dependent quantization for the block (When the coding control component 440 indicates that a portion of an LCU is to be losslessly encoded, e.g., for coding block-aligned regions or coding blocks specified on an LCU by LCU basis, the CU/PU/TU decomposition of an LCU by the motion estimation component 420 includes consideration of the coding blocks that are to be losslessly coded. More specifically, when a coding block-aligned region falls partially within an LCU or if a separate quadtree is signaled for indicating lossless or lossy coding of coding blocks in an LCU, a CU can be coded partially in lossless mode and partially in lossy mode. That is, a CU may include both lossy coded coding blocks and losslessly coded coding blocks. In such embodiments, because transformation and quantization is bypassed for lossless coded parts of a CU and is performed for lossy coded parts, the motion estimation component 420 restricts the TU partitioning of a CU such that the lossless coding area inside the CU is a multiple of a TU.  [0066].).
Consider claim 8, Zhou teaches displaying the picture that includes the block (The reconstructed video sequence is displayed on the display component 314. The display component 314 may be any suitable display device such as, for example, a 
Consider claim 9, Zhou teaches a device configured to decode video data, the device comprising: a memory configure to store a block of video data ([0050], [0057] – [0060]); and one or more processors in communication with the memory, the one or more processors ([0047] and [0052]) configured to: decode a lossless coding flag for a block of video data, wherein the block of video data is in a picture that includes both lossy coded blocks and lossless coded blocks (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely losslessly coded. The split flags and the 1-bit coding flags for each LCU may be transmitted on an LCU by LCU basis, i.e., the split flags and 1-bit coding flags for each LCU precede the coded LCU data in the bit stream. This signaling is explained by way of the example of FIG. 2. In this example, an LCU 200 is divided into 16 coding blocks of the size determined by the coding block size indicator and the shaded coding blocks are losslessly coded blocks. As there are both lossless and lossy coded coding blocks in theLCU 200, a split ; determine that the lossless coding flag indicates a lossless coding mode for the block (FIG. 7 is a flow diagram of a decoding method that may be performed in a video decoder, e.g., the decoder of FIG. 5. Initially, a determination 700 is made that lossless coding mode is enabled. As is previously described herein, this determination may be made based on the value of a lossless coding enabled flag encoded in the SPS of a compressed video ; and partition the block into sub-blocks based on a size of the block and the determination of the lossless coding mode (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely losslessly coded. The split flags and the 1-bit coding flags for each LCU may be transmitted on an LCU by LCU basis, i.e., the split flags and 1-bit coding flags for each LCU precede the coded LCU data in the bit stream. 
Consider claim 10, Zhou teaches to partition the block into sub-blocks based on the size of the block and the determination of the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of , the one or more processors are further configured to: determine that the size of the block includes both a width and a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]); and partition the block into four sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]).
Consider claim 11, Zhou teaches partition the block into sub-blocks based on the size of the block and the determination of the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]), the one or more processors are further configured to: determine that the size of the block includes one of a width or a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]); and partition the block into two sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The 
Consider claim 12, Zhou teaches determine if mixed lossless and lossy coding is enabled for the block, wherein decoding the lossless coding flag for the block of video data comprises decoding the lossless coding flag for the block of video data based on a determination that mixed lossless and lossy coding is enabled for the block (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely losslessly coded. The split flags and the 1-bit coding flags for each LCU may be transmitted on an LCU by LCU basis, i.e., the split flags and 1-bit coding flags for each LCU precede the coded LCU data in the bit stream. This signaling is explained by way of the example of FIG. 2. In this example, an LCU 200 is divided into 16 coding blocks of the size determined by the coding block size indicator and the shaded coding blocks are 
Consider claim 13, Zhou teaches the block is a coding unit (CU), to decode the lossless coding flag, the one or more processors are further configured to decode the lossless coding flag at a CU level (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the , and wherein to partition the block into sub-blocks comprises partitioning the CU into sub-CUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding 
Consider claim 14, Zhou teaches the block is a transform unit (TU), wherein to decode the lossless coding flag, the one or more processors are configured to decode the lossless coding flag at a TU level (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding block is restricted to the SCU size. When the motion estimation component 420 is considering options for LCU to CU partitioning (which are limited by the SCU size), modifications to the partitioning are made based on cost and the lossless coding partitioning selected by the lossless coding analysis component 444. When an LCU or a CU of an LCU is split for testing, if any CU in the resulting split , and wherein to partition the block into sub-blocks comprises partitioning the TU into sub-TUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding block is restricted to the SCU size. When the motion estimation component 420 is considering options for LCU to CU partitioning (which are limited by the SCU size), modifications to the partitioning are made based on cost and the lossless coding partitioning selected by the lossless coding analysis component 444. When an LCU or a CU of an LCU is split for testing, if any CU in the resulting split includes both lossy and losslessly coded coding blocks, the motion estimation component 420 forces a further partitioning of that CU (limited by SCU size) until a partitioning is reached in which each CU is either entirely lossy coded or entirely losslessly coded. The motion compensation component (MC) 422 receives information from the motion estimation component 420 and generates the inter-predicted CUs. The inter-predicted CUs are provided to the mode decision component 428 along with the selected inter-prediction modes for the 
Consider claim 15, Zhou teaches the one or more processors are further configured to: disable dependent quantization for the block (When the coding control component 440 indicates that a portion of an LCU is to be losslessly encoded, e.g., for coding block-aligned regions or coding blocks specified on an LCU by LCU basis, the CU/PU/TU decomposition of an LCU by the motion estimation component 420 includes consideration of the coding blocks that are to be losslessly coded. More specifically, when a coding block-aligned region falls partially within an LCU or if a because transformation and quantization is bypassed for lossless coded parts of a CU and is performed for lossy coded parts, the motion estimation component 420 restricts the TU partitioning of a CU such that the lossless coding area inside the CU is a multiple of a TU.  [0066].).
Consider claim 16, Zhou teaches a display configured to display the picture that includes the block (The reconstructed video sequence is displayed on the display component 314. The display component 314 may be any suitable display device such as, for example, a plasma display, a liquid crystal display (LCD), a light emitting diode (LED) display, etc. [0046].).
Consider claim 17, Zhou teaches an apparatus configured to decode video data, the device comprising: means for decoding a lossless coding flag for a block of video data, wherein the block of video data is in a picture that includes both lossy coded blocks and lossless coded blocks (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding ; means for determining that the lossless coding flag indicates a lossless coding mode for the block (FIG. 7 is a flow diagram of a decoding method that may be performed in a video decoder, e.g., the decoder of FIG. 5. Initially, a determination 700 is made that lossless coding mode is enabled. As is previously described herein, this determination may be made based on the value of a lossless coding enabled flag encoded in the SPS of a compressed video bit stream. A lossless coding indicator is decoded 702 that indicates whether or not a portion of a picture is losslessly coded. The portion of the picture may be the entire picture, a region of the picture, an LCU in the picture, a coding block in the picture, or a CU of an LCU in the picture. Such lossless coding indicators are previously described herein. The portion of the picture is then decoded 704 in lossless coding mode if the indicator is set to indicate lossless coding mode. Decoding in lossless coding mode is previously described herein. FIG. 8 is a block diagram of an example digital system suitable for use as an embedded system that may be configured to encode a video sequence using lossless coding techniques as described herein and/or to decode a compressed video bit stream generated using lossless coding techniques as described herein [0109] – [0110]); and means for partitioning the block into sub-blocks based on a size of the block and the determination of the lossless coding mode (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. 
Consider claim 18, Zhou teaches means for partitioning the block into sub-blocks based on the size of the block and the determination of the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]), means for determining that the size of the block includes both a width and a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]); and means for partitioning the block into four sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for 
Consider claim 19, Zhou teaches means for partitioning the block into sub-blocks based on the size of the block and the determination of the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]), means for determining that the size of the block includes one of a width or a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 ; and means for partitioning the block into two sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]).
Consider claim 20, Zhou teaches means for determining if mixed lossless and lossy coding is enabled for the block, wherein means for decoding the lossless coding flag for the block of video data comprises decoding the lossless coding flag for the block of video data based on a determination that mixed lossless and lossy coding is enabled for the block (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding 
Consider claim 21, Zhou teaches the block is a coding unit (CU), wherein the means for decoding the lossless coding flag, the means for decoding the lossless coding flag at a CU level (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding block is restricted to the SCU size. When the motion estimation component 420 is considering options for LCU to CU partitioning (which are limited by the SCU size), modifications to the partitioning are made based on cost and the lossless coding partitioning selected by the lossless coding analysis component 444. When an LCU or a CU of an LCU is split for testing, if any CU in the resulting split includes both lossy and losslessly coded coding blocks, the motion estimation component 420 forces a further partitioning of that CU (limited by SCU size) until a partitioning is reached in which each CU is either entirely lossy coded or entirely losslessly coded. The motion compensation component (MC) 422 receives information from the motion estimation component 420 , and wherein means for partitioning the block into sub-blocks comprises partitioning the CU into sub-CUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to 
Consider claim 22, Zhou teaches the block is a transform unit (TU), wherein the means for decoding the lossless coding flag, the means for decoding the lossless coding flag at a TU level (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for , and wherein the means for partitioning the block into sub-blocks comprises partitioning the TU into sub-TUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding block is restricted to the SCU size. When the motion estimation component 420 is considering options for LCU to CU partitioning (which are limited by the SCU size), modifications to the partitioning are made based on cost and 
Consider claim 23, Zhou teaches means for disabling dependent quantization for the block (When the coding control component 440 indicates that a portion of an LCU is to be losslessly encoded, e.g., for coding block-aligned regions or coding blocks specified on an LCU by LCU basis, the CU/PU/TU decomposition of an LCU by the motion estimation component 420 includes consideration of the coding blocks that are to be losslessly coded. More specifically, when a coding block-aligned region falls partially within an LCU or if a separate quadtree is signaled for indicating lossless or lossy coding of coding blocks in an LCU, a CU can be coded partially in lossless mode and partially in lossy mode. That is, a CU may include both lossy coded coding blocks and losslessly coded coding blocks. In such embodiments, because transformation and quantization is bypassed for lossless coded parts of a CU and is performed for lossy coded parts, the motion estimation component 420 restricts the TU partitioning of a CU such that the lossless coding area inside the CU is a multiple of a TU.  [0066].).
Consider claim 24, Zhou teaches a non-transitory computer-readable storage medium storing instructions ([0118]) that, when executed, causes one or more processors of a device ([0118]) configured to decode video data to: decode a lossless coding flag for a block of video data, wherein the block of video data is in a picture that includes both lossy coded blocks and lossless coded blocks (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for ; determine that the lossless coding flag indicates a lossless coding mode for the block (FIG. 7 is a flow diagram of a decoding method that may be performed in a video decoder, e.g., the decoder of FIG. 5. Initially, a determination 700 is made that lossless coding mode is enabled. As is previously described herein, this determination may be made based on the value of a lossless coding enabled flag encoded in the SPS of a compressed video bit stream. A lossless coding indicator is decoded 702 that indicates whether or not a portion of a picture is losslessly coded. The portion of the picture may be the entire picture, a region of the picture, an LCU in the picture, a coding block in the picture, or a CU of an LCU in the picture. Such lossless coding indicators are previously described herein. The portion of the picture is then decoded 704 in lossless coding mode if the indicator is set to indicate lossless coding mode. Decoding in lossless coding mode is previously described herein. FIG. 8 is a block diagram of an example digital system suitable for use as an embedded system that may be configured to encode a video sequence using lossless coding techniques as described herein and/or to decode a compressed video bit stream generated using lossless coding techniques as described ; and partition the block into sub-blocks based on a size of the block and the determination of the lossless coding mode (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely losslessly coded. The split flags and the 1-bit coding flags for each LCU may be transmitted on an LCU by LCU basis, i.e., the split flags and 1-bit coding flags for each LCU precede the coded LCU data in the bit stream. This signaling is explained by way of the example of FIG. 2. In this example, an LCU 200 is divided into 16 coding blocks of the size determined by the coding block size indicator and the shaded coding blocks are losslessly coded blocks. As there are both lossless and lossy coded coding blocks in theLCU 200, a split flag set to indicate that the LCU is to be split into four sub-blocks 202, 204, 206, 208 is transmitted. For purposes of this example, a split flag with a value of 1 indicates splitting and that the corresponding block is coded with in mixed lossy and lossless mode, and a split flag with a value of 0 indicates no splitting and that the corresponding block is entirely coded in lossless mode or lossy mode. In FIG. 2, the split flag values for each sub-block are shown in the middle of the sub-block. Sub-blocks 202 and 206 include both lossy and 
Consider claim 25, Zhou teaches to partition the block into sub-blocks based on the size of the block and the determination of the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]), the one or more processors are further configured to: determine that the size of the block includes both a width and a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion ; and partition the block into four sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]).
Consider claim 26, Zhou teaches partition the block into sub-blocks based on the size of the block and the determination of the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]), the one or more processors are further configured to: determine that the size of the block includes one of a width or a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]); and partition the block into two sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]).
Consider claim 27, Zhou teaches determine if mixed lossless and lossy coding is enabled for the block, wherein decoding the lossless coding flag for the block of video data comprises decoding the lossless coding flag for the block of video data based on a determination that mixed lossless and lossy coding is enabled for the block (The signaling of which coding blocks of an LCU are lossy coded 
Consider claim 28, Zhou teaches the block is a coding unit (CU), to decode the lossless coding flag, the one or more processors are further configured to decode the lossless coding flag at a CU level (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding block is restricted to the SCU size. When the motion estimation component 420 is considering options for LCU to CU partitioning (which are limited by the SCU size), modifications to the partitioning are made based on cost and the lossless coding partitioning selected by the lossless coding analysis component , and wherein to partition the block into sub-blocks comprises partitioning the CU into sub-CUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding block is restricted to the SCU size. When the motion estimation component 420 is considering options for LCU to CU partitioning (which are limited by the SCU size), modifications to the partitioning are made based on cost and the lossless coding partitioning selected by the lossless coding analysis component 444. When an LCU or a CU of an LCU is split for testing, if any CU in the resulting split includes both lossy and losslessly coded coding blocks, the motion estimation component 420 forces a further partitioning of that CU (limited by SCU size) until a partitioning is reached in which each CU is either entirely lossy coded or entirely losslessly coded. The motion compensation component (MC) 422 receives information from the motion estimation component 420 and generates the inter-predicted CUs. The inter-predicted CUs are provided to the 
Consider claim 29, Zhou teaches the block is a transform unit (TU), wherein to decode the lossless coding flag, the one or more processors are configured to decode the lossless coding flag at a TU level (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The , and wherein to partition the block into sub-blocks comprises partitioning the TU into sub-TUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not 
Consider claim 30, Zhou teaches the one or more processors are further configured to: disable dependent quantization for the block (When the coding control component 440 indicates that a portion of an LCU is to be losslessly encoded, e.g., for coding block-aligned regions or coding blocks specified on an LCU by LCU basis, the CU/PU/TU decomposition of an LCU by the motion estimation component 420 includes consideration of the coding blocks that are to be losslessly coded. More specifically, when a coding block-aligned region falls partially within an LCU or if a separate quadtree is signaled for indicating lossless or lossy coding of coding blocks in an LCU, a CU can be coded partially in lossless mode and partially in lossy mode. That is, a CU may include both lossy coded coding blocks and losslessly coded coding blocks. In such embodiments, because transformation and quantization is bypassed for lossless coded parts of a CU and is performed for lossy coded parts, the motion estimation component 420 restricts the TU partitioning of a CU such that the lossless coding area inside the CU is a multiple of a TU.  [0066].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.